UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

________________________________
                                )
CHARLES L. FONVILLE,            )
                                )
               Plaintiff,       )
                                ) Civil Action No. 02-2353 (EGS)
          v.                    )
                                )
DISTRICT OF COLUMBIA,           )
                                )
               Defendant.       )
________________________________)



                   MEMORANDUM OPINION AND ORDER

     Pending before the Court is [142] defendant’s motion to stay

the proceedings.   Upon consideration of the motion, opposition

and reply, the representations of counsel at the hearing held

February 17, 2011, the relevant law, and the record as a whole,

the Court hereby GRANTS defendant’s motion for a stay.

I.   BACKGROUND

     Plaintiff Charles Fonville filed this suit in 2002 to

contest his summary demotion from Commander in the Metropolitan

Police Department to Captain by then-police chief Charles F.

Ramsey.   In 2006 this Court denied defendant’s motion for summary

judgment, finding in relevant part that, on the record before the

Court at the time, plaintiff retained all the protections of the

Comprehensive Merit Protection Act (“CMPA”) when he was promoted

to Commander.   Accordingly, the Court concluded plaintiff had “a

constitutionally-protected property interest in the Commander
position” and therefore could not be demoted to Captain without

cause and due process.   Memorandum Opinion of August 22, 2006,

Doc. No. 48 at 12.   Since the Court issued its ruling in 2006,

the defendant has consistently sought to have the Court

reconsider it.   The case has undergone several additional rounds

of briefing, additional discovery, and the Court has held

additional motions hearings.   The parties agree that whether

plaintiff had a property interest in his Commander position is a

threshold - and dispositive - issue in this litigation.     See,

e.g., Defendant’s Memorandum in Support of Motion for Summary

Judgment, Doc. No. 119 at 30 - 37; Plaintiff’s Opposition and

Cross Motion for Partial Summary Judgment, Doc. No. 122 at 1, 13-

25.

      Since August 2009, the parties have filed multiple notices

of subsequent authority with the Court.   All of the cases cited

are from the District of Columbia Office of Employee Appeals or

the Superior Court of the District of Columbia, and they squarely

address the issue before this Court:   whether a Metropolitan

Police Department Commander (or, in one case, an Inspector) has a

property interest in his position, or whether he may be demoted

to the rank of Captain at the pleasure of the Chief of Police.

Two of the cases presented to the Court as subsequent authority,

Hoey v. D.C. Office of Employee Appeals and D.C. Metropolitan

Police Dep’t, and Burton v. D.C. Office of Employee Appeals,


                                 2
have been appealed to the District of Columbia Court of Appeals.

See District of Columbia Court of Appeals Cases 09-CV-1493 and

10-CV-963.    Briefing is complete in the Burton case, and is

scheduled to conclude by no later than March 1, 2011 in the Hoey

matter.    The Solicitor General’s Office for the District of

Columbia has advised that the cases have been or will be assigned

to the same merits panel for consideration.

      On November 23, 2010, the defendant filed a motion to stay

this case pending resolution of the Court of Appeals’ decision in

Hoey and Burton.      Plaintiff opposes the stay because he believes

the relevant statutes in this case are different than those in

Hoey and Burton, and because of the delay which will result from

a stay.

II.   ANALYSIS

          “A trial court has broad discretion to stay all

proceedings in an action pending the resolution of independent

proceedings elsewhere.”      Hisler v. Gallaudet Univ., 344 F.Supp.2d

29, 35 (D.D.C. 2004) (citing Landis v. North Am. Co., 299 U.S.

248, 254 (1936)).     The court “must weigh competing interests and

maintain an even balance,” when determining when to stay a

proceeding.      Landis, 299 U.S. at 254.   “The power to stay

proceedings is . . . inherent in every court to control the

disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.”       Air Line


                                    3
Pilots Ass’n v. Miller, 523 U.S. 866, 879 n.6 (1998) (quoting

Landis, 299 U.S. at 254-55).   “Indeed, ‘a trial court may, with

propriety, find it is efficient for its own docket and the

fairest course for the parties to enter a stay of an action

before it pending resolution of independent proceedings which

bear upon the case.”   IBT/HERE Employee Representatives’ Council

v. Gate Gourmet Div. Ams., 402 F.Supp.2d 289, 292 (D.D.C. 2005).

    Defendant argues that a stay of proceedings in the instant

case pending final resolution of Hoey and Burton is warranted

because it would promote efficiency and provide guidance on a

question of law which is dispositive in this case.    See Def’s

Motion to Stay at 2.   The Court agrees.   In Hoey and Burton, the

highest Court of the District of Columbia will be determining

what, if any, property interest Commanders in the Metropolitan

Police Department have in their positions.   This is one of the

questions squarely before this Court in the instant case.    As a

general rule, “state law determines whether a public employee has

a property interest in continued employment.”    Cambriello v.

County of Nassau, 292 F.3d 307, 313 (2d Cir. 2002).   And as the

highest “state” court, decisions of the District of Columbia

Court of Appeals on matters of local law are entitled to a high

degree of deference from the federal courts.    See, e.g., Pernell

v. Southall Realty, 416 U.S. 363, 368 (1974).    Accordingly, the

District of Columbia Court of Appeals’ decisions in Hoey and


                                 4
Burton are likely to be extremely persuasive to, if not binding

upon, this Court.

     Plaintiff argues that any decision by the D.C. Court of

Appeals would be “inapplicable to [his] case” because the

governing statute changed between the time he was promoted to

Commander and the time Mssrs. Hoey and Burton were promoted.

(Pl.’s Opp’n to Motion for Stay at 4.)   Defendant responds that

the statutes are substantially identical, and accordingly the

Court of Appeals’ interpretation of the one statute will provide

meaningful guidance as to how to interpret the other.   The Court

agrees with the Defendant.

     In 1999, the relevant statutory provision that governed Mr.

Fonville’s promotion and demotion provided:

   4-104. Appointments; assignments; promotions; applicable
civil service provisions; vacancies

     The Mayor of said District shall appoint to office,
     assign to such duty or duties as he may prescribe, and
     promote all officers and members of said Metropolitan
     Police force; provided, that all officers, members, and
     civilian employees of the force except the Chief of
     Police, the Assistant and Deputy Chiefs of Police, and
     the inspectors, shall be appointed and promoted in
     accordance with the provisions of [Federal Career Civil
     Service laws] . . . ; provided further, that the
     Assistant and Deputy Chiefs of Police and inspectors
     shall be selected from among the captains of the force
     and shall be returned to the rank of captain when the
     Mayor so determines.

D.C. Official Code § 4-104 (1999) (emphasis added).

     When Messrs. Hoey and Burton were promoted and demoted, two

statutory provisions governed the District’s actions.   First,

                                5
Section 4-104 had been re-codified as Section 5-105.01(a), but

was otherwise identical.   Second, D.C. Code § 1-608.01(d-1) was

enacted after plaintiff’s demotion but before Hoey’s and

Burton’s.   It states in relevant part:

  1-608.01 Creation of Career Service

     (a) The Mayor shall issue rules and regulations
     governing employment, advancement and retention in the
     Career Service . . . .

     (d-1) For members of the Metropolitan Police Department
     and notwisthstanding [ ] any other law or regulation, the
     Assistant and Deputy Chiefs of Police and inspectors
     shall be selected from among the captains of the force
     and shall be returned to the rank of captain when the
     Mayor so determines.

D.C. Official Code §   1-608.01.

     The language is clear: two of the three sections at issue

are identical and the third, § 1-608(d-1), is substantially so.

Moreover, the relevant regulations - District Personnel Manual

Title 6, Chapter 8, §§ 872.1, 872.3 and 872.5 - are identical for

plaintiff in this case and Messrs. Hoey and Burton.     Finally,

Metropolitan Police Department General Order 101.9, which the

Office of Employee Appeals and the Superior Court relied upon in

both Hoey and Burton, was in effect at all times relevant in this

case as well.   Given the striking similarities between the

governing law in this case and in Hoey and Burton, efficiency

requires this case be stayed.      See Fairview Hospital v. Leavitt,

Case No. 05-1065, 2007 WL 1521233 at *3 (D.D.C. May 22, 2007).



                                   6
     The Court is not insensitive to the plaintiff’s concerns

regarding delay.   This case has been pending for several years,

and plaintiff’s desire for finality is entirely understandable.

However, after balancing the competing interests, the Court is

persuaded that a stay is warranted because resolution of pending

litigation in the D.C. Court of Appeals will likely “narrow the

issues in the pending cases and assist in the determination of

the questions of law involved.”   Landis, 299 U.S. at 253; see

also Fairview Hosp. v. Leavitt, 2007 WL 1521233 at *3.    The need

to correctly resolve the Fifth Amendment property interest issue

is particularly acute in this case.   As the District of Columbia

points out, this question “has now been adjudicated and

interpreted differently by a District of Columbia administrative

agency . . . the District of Columbia Superior Court, [and]

federal district courts.”   Def’s Motion to Stay at 2.   In light

of the centrality of the issue to the instant case, the Court is

persuaded that a stay is appropriate.

III. CONCLUSION AND ORDER

     Because the case at hand raises nearly identical issues as

those currently awaiting judgment in Hoey v. D.C. Office of

Employee Appeals and D.C. Metropolitan Police Dep’t, 09-CV-1493

and Burton v. D.C. Office of Employee Appeals, 10-CV-963 (D.C.

Court of Appeals), and because holding this case in abeyance

pending the final resolution of those matters will foster


                                  7
efficiency and conservation of resources, the defendant’s motion

for a stay will be granted.   Accordingly, it is hereby

     ORDERED that defendant’s motion for a stay of the

proceedings be, and hereby is, GRANTED.   This case is STAYED

pending final resolution of Hoey and Burton.   It is further

     ORDERED that District of Columbia provide the Court with all

briefs filed in the D.C. Court of Appeals in the Hoey and Burton

cases, and apprise this Court of all developments in either case

within (10) days of any and all developments, including when the

case(s) are scheduled for oral argument and when final resolution

has been reached.

     IT IS SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          February 28, 2011




                                 8